Citation Nr: 1003894	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-39 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




REMAND

The Veteran served on active duty from August 1977 to 
September 1980, from June 1981 to May 1987, and from 
September 1987 to August 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2008 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  This additional 
development included scheduling the Veteran for a 
VA compensation examination for a medical nexus opinion 
concerning the etiology of his left shoulder disorder - but 
specifically in terms of whether it is attributable to an 
injury he sustained to this shoulder during his military 
service after which he had tendonitis and a possible tear of 
his rotator cuff.  He had this VA examination in September 
2009, and the examiner provided the requested opinion.  The 
AMC then readjudicated - and continued to deny, the claim in 
a November 2009 supplemental statement of the case (SSOC)

It appears, however, the AMC sent that SSOC to an incorrect 
address.  And, indeed, the U. S. Postal Service returned that 
SSOC as undeliverable - noting there was "no such number" 
when referring to the address provided.

According to a prior SSOC, which the RO sent the Veteran in 
March 2006, his address was listed as 1215 62nd Court, 
Meridian, Mississippi 39305.  But the more recent November 
2009 SSOC that the AMC sent list his address as 1213 62nd 
Court, Meridian, Mississippi 39305.  So perhaps this is the 
reason for the discrepancy.

Thus, to protect the Veteran's procedural due process rights 
by giving him an opportunity to submit additional evidence 
and/or argument in response to this more recent SSOC, it 
needs to be sent to his correct address.  38 C.F.R. § 19.31 
(2009).

Accordingly, the claim is again REMANDED for the following 
action:

Determine the Veteran's current address.  
According to a prior SSOC sent in March 
2006, his address is 1215 (not 1213) 62nd 
Court, Meridian, Mississippi 39305.  Using 
this or whatever is his correct address, 
send him a copy of the more recent 
November 2009 SSOC, which listed an 
incorrect address.  Give him and his 
representative time to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


